                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TYSCON COLEMAN,                                )
              Plaintiff,                       )
                                               )       C.A. No. 15-244 Erie
                                               )
                 v.                            )
                                               )
DEPUTY SUPERINTENDENT TICE,                    )
et al,                                         )
               Defendants.                     )




                                   MEMORANDUM ORDER


       This prisoner civil rights action was received by the Clerk of Court on October 5, 2015

and was referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates. On August 4, 2017, Defendants filed a

motion for summary judgment [ECF No. 50], to which Plaintiff filed a response on September

25, 2017 [ECF No. 57].

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

This action was reassigned to the undersigned, as presiding judge, on September 17, 2018, and

was subsequently assigned to United States Magistrate Judge Richard A. Lanzillo for all pretrial

proceedings on September 27, 2018.

       On October 10, 2018, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ motion for summary judgment be

granted. [ECF No. 64]. On October 24, 2018, Plaintiff filed Objections to the R&R [ECF No.

65], in which he essentially reiterates the same arguments raised in his brief in opposition to
Defendants’ motion for summary judgment.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation and objections thereto, the following order is entered:

        AND NOW, this 1st day of November, 2018;

        IT IS HEREBY ORDERED that Defendants’ motion for summary judgment [ECF No.

50] is GRANTED, and judgment is hereby entered in favor of Defendants and against Plaintiff

on all claims in this case. The report and recommendation of Magistrate Judge Lanzillo, issued

October 10, 2018 [ECF No. 64], is adopted as the opinion of the court.




                                                       ______________________________
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge


cc:     The Honorable Richard A. Lanzillo
        U.S. Magistrate Judge
